The majority of the court has concluded that this case should be reversed and remanded apparently on the ground that there was an issue as to whether the liquor found by the officers was beer or home brew. As I view the record, the issue referred to was not made by appellant, and is immaterial to the correct disposition of this case. The officers found seventeen or nineteen bottles of beer in a trunk at appellant's place. He lived at the place with his daughter and cousin. All three of them testified positively that there was no beer of any kind at the place and that appellant did not possess same, nor was there any evidence found indicating that he possessed material or equipment for making liquor of any kind. In other words, the only defense interposed by appellant was that he did not possess this intoxicating liquor whatever it be. He testified that another party told him that he had carried the liquor there and left it at his house, and on this defense the court instructed the jury fully.
The state introduced Mr. Burnett, Mr. McLean and Mr. Thomas, the sheriff, each of whom testified that the liquor found on appellant's *Page 242 
place was intoxicating. All three of these witnesses called it beer. One of the three said on cross-examination "As to what kind of beer it is, it is what we term home brew." No other witness testified that the beer was home brew, nor is there anything in the record to indicate that under the facts of this case there is any difference between beer, as referred to by all the witnesses, and home brew. The same witness who made the above statement on cross-examination, also said: "I am willing to give my opinion here that this stuff, if a man drinks enough of it, it will intoxicate him." Sheriff Thomas said: "As to whether or not it is intoxicating, whether or not it would intoxicate a man, it would, if you drink enough of it." Mr. McLean said: "As to knowing whether or not it would make you drunk, I believe it would." The first witness for the defense, Mr. Gibbs, referred to the liquor found as "this beer," and also "other beer." Again asked as to his identification of the bottles brought into court as those found in appellant's place, he said that he could "testify that it is the same beer." He also said he did not drink any of the beer when he got it. He refers to the liquor a number of times in his direct and cross-examination, and in each instance calls it "that beer." No questions were asked him by the defense in an effort to show that the beer was not intoxicating, or that it was home brew, or anything of that kind. Mr. Wilson, second witness introduced by the defense, testified to being at appellant's place on the day of the raid, and that appellant did not have any beer, and that he did not see him drink any beer, nor was there any sign of any beer being there. This witness raised no question as to the intoxicating quality of the liquor found and gave no testimony thereupon. The next witness for the defense was Mr. Whitaker, who said he was at appellant's place the same day. He testified he did not see any beer there, did not see the defendant have any beer, the defendant did not offer to sell him any beer, nor to sell anybody else any beer; that he did not know there was any beer on the place. This witness gave no testimony regarding the intoxicating or nonintoxicating quality of the liquor exhibited, nor did he testify that it was home brew or anything else than beer. The third witness for the defense, Mr. Ritchie, testified to being with appellant and at his house on the day in question, and that he did not see him drinking. Appellant's daughter was the next witness for the defense, and she said she remembered when her father's place was raided and they claimed to have gotten some beer. She said that her father did not have any beer on the place, and that she never saw him have any beer there. She was asked no question relative to the home brew, or anything else except as to the beer. She affirmed appellant's innocence. The next witness was appellant's cousin, who lived on the place, who on direct examination by appellant's attorney said there was no beer there, that appellant did not sell or drink beer. She gave no testimony relative to *Page 243 
home brew, or the intoxicating quality vel non of any liquor found at appellant's place. Appellant testified himself and said that he was not at home when the officers raided it, and had no beer there that day and never had had any there, and that a man named Alexander told him that he put that beer there. He gave no testimony regarding home brew or anything of that kind, and raised no issue as to the intoxicating quality of the liquor found in his place. This is resume of the testimony in so far as the question of home brew is concerned. It was referred to by one witness one time, who testified, as above stated, that the liquor was home brew, but that it was intoxicating.
In the opinion the question is raised of harm done to appellant by a charge to the jury stating that beer was a known intoxicant. The law is well settled that a case should not be reversed for error in the charge unless it was capable of injuring the rights of the accused, and this seems so entirely incapable of injury that I do not think the case should be reversed for the giving of such charge. As above stated, there was no affirmative testimony in behalf of the defendant challenging the intoxicating quality of the liquor in question, and the three officers who testified for the state all affirm its quality in this regard.
The court charged the jury, following his statement to them that beer was a known intoxicant, that if they believed that the defendant on or about the 23rd day of July, 1930, did thenand there possess liquor capable of producing intoxication, for the purpose of sale, he would be guilty as charged in the indictment, but if they do not so find and believe beyond a reasonable doubt, they should find the defendant not guilty. In the next paragraph the court told the jury that although they might believe from the evidence, beyond a reasonable doubt, that defendant did possess the seventeen or nineteen bottles of liquor in evidence before them, yet if they further believed from the evidence that at the time he did possess the same, if he did, that it was not capable of producing intoxication, then he would not be guilty, and they should so find, and if they had a reasonable doubt thereof, they should give him the benefit of such doubt, and find him not guilty. Again in the next paragraph the court told the jury although they might believe from the evidence, beyond a reasonable doubt, that there were seventeen or nineteen bottles of liquor found on the premises of appellant, yet if they believed it was put there by Henry Alexander, or any other person, without the knowledge of the defendant, he would not be guilty, and they should so find, or if they had a reasonable doubt thereof, they should give defendant the benefit of such doubt and find him not guilty. The jury gave to appellant the lowest penalty. I find myself unable to believe that there was any serious contention made on the trial of this case over the fact that the liquor found was intoxicating. The verdict fixed beyond question that the jury believed appellant possessed the *Page 244 
liquor for purposes of sale. I am unable to bring myself to believe that he suffered in any way from the fact that the court told the jury the beer was a known intoxicant. I am of opinion the judgment ought to be affirmed.